Name: 2012/289/EU: Commission Decision of 4Ã June 2012 terminating the anti-dumping proceeding concerning imports of tartaric acid originating in the PeopleÃ¢ s Republic of China, limited to one Chinese exporting producer, Hangzhou Bioking Biochemical Engineering Co. Ltd
 Type: Decision
 Subject Matter: international trade;  chemistry;  Asia and Oceania;  trade;  competition
 Date Published: 2012-06-05

 5.6.2012 EN Official Journal of the European Union L 144/43 COMMISSION DECISION of 4 June 2012 terminating the anti-dumping proceeding concerning imports of tartaric acid originating in the Peoples Republic of China, limited to one Chinese exporting producer, Hangzhou Bioking Biochemical Engineering Co. Ltd (2012/289/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 9 thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE (1) On 15 June 2011 the European Commission (Commission) received a complaint concerning the alleged injurious dumping concerning imports of tartaric acid originating in the Peoples Republic of China limited to one Chinese exporting producer, Hangzhou Bioking Biochemical Engineering Co. Ltd (the company concerned). (2) The complaint was lodged by the following producers (the complainants): Distillerie Bonollo SpA, Industria Chimica Valenzana SpA, Distillerie Mazzari SpA, Caviro Distillerie SRL and Comercial Quimica Sarasa SL representing a major proportion, in this case more than 50 % of the total Union production of tartaric acid. (3) The complaint contained prima facie evidence of the existence of dumping and of material injury resulting from the dumped imports, which was considered sufficient to justify the initiation of an anti-dumping proceeding. (4) The Commission, after consultation of the Advisory Committee, in a notice published in the Official Journal of the European Union (2), initiated an anti-dumping proceeding concerning imports of tartaric acid originating in the Peoples Republic of China limited to one Chinese exporting producer, Hangzhou Bioking Biochemical Engineering Co. Ltd (the company concerned). (5) The Commission sent questionnaires to the Union industry, to the exporting producer in the Peoples Republic of China, to the importers, and to the authorities of the Peoples Republic of China. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation. (6) All interested parties who so requested and showed that there were particular reasons why they should be heard were granted a hearing. B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (7) By letter of 14 February 2012 to the Commission, the complainants formally withdrew their complaint. (8) In accordance with Article 9(1) of the basic Regulation, the proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Union interest. (9) The Commission considered that the present proceeding should be terminated since the investigation had not brought to light any reasons or considerations showing that such termination would not be in the Union interest. (10) Interested parties were informed accordingly and were given the opportunity to comment. No comments were received indicating that such a termination would not be in the Union interest. (11) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Union of tartaric acid originating in the Peoples Republic of China should be terminated without the imposition of measures, HAS ADOPTED THIS DECISION: Article 1 The anti-dumping proceeding concerning imports of tartaric acid currently falling within CN Code ex 2918 12 00, originating in the Peoples Republic of China limited to one Chinese exporting producer, Hangzhou Bioking Biochemical Engineering Co. Ltd, is hereby terminated. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 4 June 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 51. (2) OJ C 223, 29.7.2011, p. 11.